United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Princeton, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-49
Issued: April 15, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 5, 2012 appellant, through her attorney, filed a timely appeal of a July 3,
2012 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss compensation and
medical benefits effective December 6, 2011.
FACTUAL HISTORY
On October 5, 2007 appellant, then a 34-year-old rural letter carrier, filed a Form CA-2
alleging that she injured her right wrist while in the performance of duty. She stopped work on
October 3, 2007 and did not return. A November 16, 2007 nerve conduction and intramuscular
1

5 U.S.C. § 8101 et seq.

electromyography (EMG) study obtained by Dr. Rao S. Pasupuleti, a Board-certified neurologist,
exhibited prolonged distal motor latencies of the right upper extremity and diagnosed mild carpal
tunnel syndrome. Thereafter, OWCP accepted appellant’s occupational disease claim for right
carpal tunnel syndrome, placed her on the periodic rolls and paid compensation benefits
accordingly.2
OWCP referred appellant to Dr. Kenneth P. Heist, an osteopath specializing in orthopedic
surgery, for a second opinion examination regarding her accepted condition.
In a July 8, 2011 report, Dr. Heist related that appellant experienced bilateral wrist and
neck pain. After he reviewed the history of injury and the medical file, he conducted a physical
examination, during which he observed normal bilateral wrist and cervical range of motion
(ROM), full grip strength and negative Phalen’s test and Tinel’s signs. Dr. Heist diagnosed right
wrist sprain and concluded that the objective findings did not support a diagnosis of carpal tunnel
syndrome or substantiate appellant’s subjective complaints. He noted that she was capable of
working full time with no restrictions. In a September 9, 2011 supplemental report, Dr. Heist
reviewed the March 18, 2011 statement of accepted facts and reaffirmed his opinion. He advised
that his examination was essentially normal, there were no signs of radiculopathy and Tinel’s
sign and Phalen’s test were negative for carpal tunnel syndrome.
In a September 20, 2011 letter, OWCP determined that Dr. Heist’s July 8 and
September 20, 2011 reports constituted the weight of the evidence and notified appellant of its
proposal to terminate her wage-loss compensation and medical benefits on the grounds that she
no longer was disabled or had residuals due to her work injury. It gave appellant 30 days to
submit additional argument or evidence.
Counsel argued in a September 30, 2011 letter that Dr. Heist’s reports were based on an
inaccurate factual and medical background.
By decision dated December 6, 2011, OWCP finalized the termination of appellant’s
wage-loss compensation and medical benefits.
Counsel requested a video hearing, which was held on April 23, 2012. Appellant
testified that Dr. Heist actually diagnosed her with carpal tunnel syndrome during the second
opinion examination. Counsel added that the March 18, 2011 statement of accepted facts should
have been expanded to include right rhomboid myofascitis and right trapezius myofascitis.
In a May 3, 2012 report, Dr. Daniel Oswari, a Board-certified family practitioner, related
that appellant was diagnosed with carpal tunnel syndrome in 2007 and remained symptomatic.
He advised her to avoid grasping or twisting activities involving her hands and wrists and lifting
items weighing over five pounds.
On July 3, 2012 OWCP’s hearing representative affirmed the December 6, 2011 decision.

2

Information was incorporated into the March 18, 2011 statement of accepted facts.

2

LEGAL PRECEDENT
Once OWCP has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits,3 which includes furnishing rationalized medical opinion
evidence based on a proper factual and medical background.4 Having determined that an
employee has a disability causally related to his or her federal employment, OWCP may not
terminate compensation without establishing that the disability ceased or was no longer related to
the employment.5 The right to medical benefits for an accepted condition, on the other hand, is
not limited to the period of entitlement to disability compensation. To terminate authorization
for medical treatment, OWCP must establish that an employee no longer has residuals of an
employment-related condition, which would require further medical treatment.6
In assessing medical evidence, the number of physicians supporting one position or
another is not controlling. Instead, the weight of such evidence is determined by its reliability,
its probative value and its convincing quality. Factors that comprise the evaluation of medical
evidence include the opportunity for and the thoroughness of physical examination, the accuracy
and completeness of the physician’s knowledge of the facts and medical history, the care of
analysis manifested and the medical rationale expressed in support of the physician’s opinion.7
ANALYSIS
OWCP accepted appellant’s occupational disease claim for right carpal tunnel syndrome,
placed her on the periodic rolls and paid compensation benefits accordingly. Appellant was later
referred to Dr. Heist for a second opinion examination to assess her work-related condition.
Dr. Heist concluded in July 8 and September 20, 2011 reports that her disability ceased and that
she no longer had residuals of her industrial injury. In response, counsel submitted a May 3,
2012 report from Dr. Oswari stating that appellant was to refrain from grasping or twisting
activities involving her hands and wrists and lifting items weighing over five pounds. OWCP
subsequently terminated appellant’s wage-loss compensation and medical benefits effective
December 6, 2011.
The Board finds that Dr. Heist’s July 8 and September 20, 2011 reports constitute the
weight of the medical evidence. As noted, the weight of the medical evidence is determined by
its reliability, its probative value and its convincing quality.8 In this case, Dr. Heist reviewed the
March 18, 2011 statement of accepted facts and medical file. He conducted a physical
examination and observed normal bilateral wrist and cervical ROM, full grip strength and
negative Phalen’s test and Tinel’s signs. Based on this assessment, Dr. Heist concluded that
3

I.J., 59 ECAB 408 (2008); Fermin G. Olascoaga, 13 ECAB 102, 104 (1961).

4

D.C., Docket No. 09-1070 (issued November 12, 2009); Larry Warner, 43 ECAB 1027 (1992).

5

I.J., supra note 3.

6

L.G., Docket No. 09-1692 (issued August 11, 2010); Furman G. Peake, 41 ECAB 361, 364 (1990).

7

Anna M. Delaney, 53 ECAB 384, 386 (2002).

8

Id.

3

appellant’s employment-related disability and residuals ceased, explaining that the objective
findings neither supported a current diagnosis of carpal tunnel syndrome nor substantiated her
subjective complaints. On the other hand, Dr. Oswari’s May 3, 2012 report failed to provide
sufficient medical rationale explaining how residuals of appellant’s accepted right carpal tunnel
syndrome continued and were disabling.9 Consequently, the Board finds that OWCP properly
relied on Dr. Heist’s opinion in terminating appellant’s wage-loss compensation and medical
benefits.
Counsel contends on appeal that OWCP disregarded prior medical records that diagnosed
right carpal tunnel syndrome, including Dr. Pasupleti’s November 16, 2007 nerve conduction
and intramuscular EMG study. In essence, he argues that appellant remains entitled to
compensation benefits for an indefinite duration based on outdated evidence. OWCP is
obligated under the provisions of its procedure manual to review cases on the periodic rolls
annually to ensure that payments are correct and continuing entitlement is substantiated in the
file.10 This responsibility includes obtaining pertinent medical evidence, namely a report from a
physician addressing whether an employee’s continued disability is causally related to his or her
accepted injury or illness.11 In this case, OWCP complied with its procedures and obtained new
and rationalized medical evidence discharging its burden of justifying termination.12
Counsel also contends that Dr. Oswari’s May 3, 2012 report either constituted the weight
of the evidence or created a medical conflict necessitating a referral for a referee examination.
The Board has already addressed the deficiencies of his report. Furthermore, given that the
opinions of Dr. Heist and Dr. Oswari are not of equivalent probative value, a referee examination
is unnecessary.13
Appellant submitted new evidence after issuance of the July 3, 2012 decision. However,
the Board lacks jurisdiction to review evidence for the first time on appeal.14
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

9

Dean E. Pierce, 40 ECAB 1249 (1989).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Periodic Review of Disability Claims, Chapter 2.812.5
(May 2012).
11

Id. at Chapter 2.812.5(b).

12

See also Conard Hightower, 54 ECAB 796 (2003) (contemporaneous evidence is entitled to greater probative
value).
13

See John D. Jackson, 55 ECAB 465 (2004) (a conflict in medical opinion only exists when there are opposing
medical reports of virtually equal weight and rationale).
14

20 C.F.R. § 501.2(c).

4

CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss compensation and
medical benefits effective December 6, 2011.
ORDER
IT IS HEREBY ORDERED THAT the July 3, 2012 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 15, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

